           Case 2:19-cv-01327-NR Document 49 Filed 04/20/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  DEIDRA HUBAY, et al.                      )
                                            )
                  Plaintiffs,               )
                                            )     2:19-cv-01327-NR
           vs.                              )
                                            )
                                            )
  JANELLE MARINA MENDEZ, et al.             )
                                            )
                  Defendants.               )
                                     ORDER
      AND NOW, this 20th day of April, 2020, upon review of the parties’
Notice Regarding Hearing Procedures [ECF 48], the Court ORDERS that the
upcoming May 8, 2020 injunction hearing will, as requested by the parties, be
conducted entirely by video; including both direct and cross examination of all
witnesses. The Court FURTHER ORDERS as follows:
      1.         Use of Zoom App / Speed Tests. The hearing will be conducted
using the “Zoom” app. All counsel, witnesses, and the Court will participate
remotely. Prior to the hearing, all parties are directed to test their internet
connection speed to ensure that it is at least 3 Mbps and also test their ability
to run the Zoom app using https://www.zoom.us/test. The Court will ask
counsel to certify that they have done so during the upcoming status
conference. Counsel should ensure that all participating witnesses have the
technology necessary to access Zoom and have also tested the speed of their
internet connection & access to Zoom prior to the hearing.
      2.         Video Status Conference. As a “test run” of the hearing
technology, the upcoming status conference scheduled for May 4, 2020 at 2:00
p.m. will be conducted by video, using Zoom. The Court’s Courtroom Deputy
           Case 2:19-cv-01327-NR Document 49 Filed 04/20/20 Page 2 of 3




will email counsel a link to access the Zoom “meeting room” prior to the status
conference.
      3.      Zoom Instructions. To ensure that the hearing is conducted
smoothly, counsel are directed to review and familiarize themselves with the
following information regarding the use of Zoom, provided by the Court’s IT
Department:
      a.      Getting Started. Zoom works best on a mobile device, such as a
SmartPhone or tablet with a built-in camera and microphone. Zoom will also
work on a personal laptop / desktop that has a camera and microphone.

      To fully participate, you only need to install the Zoom app on your
SmartPhone/Tablet or install the Zoom software to a Windows or Mac
laptop/desktop.




      b.      Testing Your Device. Once you have the Zoom app or software
installed, you can use the following link to test your installation before the
meeting: https://www.zoom.us/test.

                                       -2-
           Case 2:19-cv-01327-NR Document 49 Filed 04/20/20 Page 3 of 3




      c.      How to Connect. Using the device which you installed the Zoom
application on, click on the meeting link.




Date: April 20, 2020                             BY THE COURT:

                                                 s/ J. Nicholas Ranjan
                                                 United States District Judge




                                       -3-
